Title: To James Madison from an Unidentified Correspondent, 26 September 1813
From: 
To: Madison, James


Sir.Pennsacola September 26th. 1813.
An officer in the British service, I have been dispatched to this place, by the order of my Goverment, for the purpose of arming, and rousing the Creek Nation of Indians, by every possible means, to make War on the people of the U.S.

The policy adopted by my country, is such, as my breast cannot approve, and indeed, the cause, as well as the mode of prosecuting the war, on their part, I cannot find sanctioned by the laws of reason or virtue.
After a considerable conflict in my own breast I have determined to lay down a sword, I can no longer wield with honor. I regret having borne it so long. I view the present administration of England, as the enemies of my country, and my God.
I deem it a discharge of duty to myself, to inform you Sir, that there is a formidable attempt to be made in this quarter of the Territories of the US; through, & by means, disgraceful and iniquitous. The Chactaws, who are in a great measure secretly engaged, are to be encouraged, and induced, by every consideration that can find its way to the Savage breast. The Creeks also. The Cherokees are partly promised, to the British Goverment. The most profound secrecy has been as yet preserved. In a few weeks there will be an immense supply of arms, ammunition, and Indian goods at this place. One thousand British Troops under a celebrated officer from Quebec are to aid the Savages. It is contemplated that the war can be made so vigorous in the present unprotected state of the Mississippi Territory, and the State of Louisiana, that these portions of the American Territories can be held by England in a few weeks. The policy of this step on the part of G. Britain will be to you Sir, obvious.
Spain on her part will regain the Florida.
Two officers of distinction are now here—One gone to the Chactaws, another to the Creeks.
It has been agreed, I blush to say it, that the Savages shall have the disposal of blood & plunder.
A few weeks, and this measure equally at war with the laws of reason & virtue will be push’d on with the greatest vigor.
I have Sir discharged a load from my breast, I shall rejoice if I am instrumental in saving innocent blood as well as a new disgrace to my Country, but mine no more. I have made atonement I hope for the part I have already taken in the war—I shall retire from the scene.
X   X Captain in the British Service
